Title: To James Madison from Tench Coxe, 14 June 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
June 14, 1807.

I feel very happy in the effect upon many well disposed men, not attached to the administration, which the letter on impressments has produced.  I published it with a little introduction calculated to make it bear on the course of conduct respecting the intended Treaty.  The sentence at the end of my note has reference to matters in relation to impressments as they might appear in a British municipal Law argument, which you as a minister of state would touch with delicacy, but which our presses ought not to give up.  If you could, & without too much trouble merely cover me a copy of the British June orders of 1793, it would be of public use in a paper (perhaps a little pamphlet) which I propose to prepare.  If there are lying in the Department any spare copies of its printed reports from the beginning of 1792 to this time one of each would be of public use here.  If the enquiry will be in the least inconvenient be pleased to omit it.  I have the honor to be dr. Sir; yr. mo. respectful St.

T. Coxe

